Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 1 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 2 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 3 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 4 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 5 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 6 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 7 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 8 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                           Document     Page 9 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                          Document      Page 10 of 11
Case 17-10554   Doc 605   Filed 11/29/18 Entered 11/29/18 17:02:15   Desc Main
                          Document      Page 11 of 11
